Citation Nr: 0905424	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-18 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including secondary to bilateral service-connected knee 
disorders.

2.  Entitlement to an increased disability rating for 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
degenerative arthritis of the left knee, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to January 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In December 2006, the veteran filed a claim alleging that 
clear and unmistakable error had been committed in the RO's 
August 1999 decision, which reduced the disability rating 
assigned to her service-connected right knee disorder from 10 
percent to 0 percent, effective November 1, 1999.  The RO has 
not yet had the opportunity to review this claim, and it is 
hereby referred to the RO for development and adjudication as 
appropriate.  The Board notes that this issue is not 
intertwined with the veteran's present claim seeking an 
increased disability rating for her right knee disorder as 
the rating action on appeal re-established a 10 percent 
disability rating for this condition.  See Parker v. Brown, 7 
Vet. App. 116 (1994) (finding that a claim is intertwined 
only if the RO would have to reexamine the merits of any 
denied claim which is pending on appeal before the Board).

In March 2008, the RO issued a rating decision granting 
service connection for major depression, effective from 
November 2002.  This represents a complete grant of the 
benefits sought on appeal.  Therefore, this issue is 
therefore no longer on appeal.


FINDINGS OF FACT

1.  The veteran's current back disorder, diagnosed as 
degenerative disc disease of the cervical, thoracic and 
lumbar spine, was not manifested until many years after 
service and is not shown by the evidence of record to be 
related to her active duty service, or causally related to or 
otherwise aggravated by her service-connected disabilities.

2.  The medical evidence shows the veteran's right knee is 
manifested by mild degenerative joint disease confirmed by x-
ray examination, crepitus, tenderness, effusion, swelling, 
weakness, painful movement, range of motion from 0 degrees 
extension to 100 degrees of flexion, mild valgus deformity, 
and no instability.

3.  The medical evidence shows the veteran's left knee is 
manifested by severe degenerative joint disease confirmed by 
x-ray examination, crepitus, tenderness, effusion, swelling, 
weakness, painful movement, range of motion from 0 degrees 
extension to 100 degrees of flexion, mild valgus deformity, 
and no instability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).

3.  The criteria for a disability rating in excess of 20 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disorder, including secondary to her service-connected 
bilateral knee disorders.  She is also seeking increased 
disability ratings for her service-connected bilateral knee 
disorders.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The RO's letters, dated in January 2003, March 2003, May 
2004, August 2004, January 2007, and June 2007, advised the 
veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

With respect to the Dingess requirements, the RO's January 
2007 and June 2007 letters provided the veteran with notice 
of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
these letters, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

In this case, the April 2004 statement of the case along with 
the RO's January 2007 and June 2007 letters, all of which 
were followed by the readjudication of the veteran's 
increased rating claims in the March 2008 supplemental 
statement of the case, satisfied the notice requirements of 
38 U.S.C.A. § 5103(a), as discussed in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  See Prickett, 20 Vet. App. at 
376.  The RO's letters informed the veteran of what evidence 
was required to substantiate her claims for increased 
disability ratings and of her and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence or information in her possession to the RO.  
Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claims for an 
increased rating as this is the premise of her increased 
rating claims.  Finally, the April 2004 statement of the case 
provided the veteran with the specific rating criteria and 
pertinent regulations concerning her claims for increased 
disability ratings herein.

The Board further finds that even if the RO had failed to 
meet the requirements of Vazquez-Flores, the resulting 
presumption of prejudice would be overcome for the reasons 
discussed below.  In this case, the veteran was provided with 
correspondence regarding what was needed to support her 
claims.  Specifically, the statement of the case, issued in 
April 2004, provided the veteran with the criteria pursuant 
to the pertinent diagnostic codes used by the RO in rating 
her service-connected bilateral knee disorders.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett.  Furthermore, RO's 
letters, dated in January 2007 and in June 2007, informed the 
veteran that the impact of her condition and symptoms on her 
employment are considered when determining the disability 
rating assigned to a condition.  Based on the notice 
provided, the veteran can be expected to understand what was 
needed to support her claims herein.  It is therefore clear 
that the veteran was aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for her increased rating 
claims as contemplated in Vazquez-Flores.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and her identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was provided with VA examinations addressing the 
etiology of her current back disorder, as well as the 
severity of her service-connected bilateral knee disorders.
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issues addressed herein.  

A.  Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, including arthritis, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

A review of the veteran's service medical records reveals 
three complaints of back pain during her period of active 
duty service from June 1979 to January 1981.  A treatment 
report dated in January 1980, noted the veteran's complaints 
of left knee and back pain.  A March 1980 treatment report 
noted the veteran's complaints of back and muscular pain.  
The report concluded with a diagnosis of viral syndrome.  A 
treatment report dated in April 1980, noted her complaints of 
pain in the left side and back.  X-ray examination of the 
lumbar spine, performed in April 1980, revealed a fetus in 
the area of the abdomen.  In December 1980, the veteran 
underwent her separation physical.  The report of this 
examination noted that her spine was normal.  A medical 
history report, completed in December 1980, noted that the 
veteran denied having a history of recurrent back pain.  

Although the veteran was treated on occasion for complaints 
of back pain while in service, a diagnosis of a back disorder 
is not shown.  The United States Court of Appeals for 
Veterans Claims has held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  As indicated above, the 
veteran's service separation examination, completed in 
December 1980, noted that her spine was normal.  Moreover, 
the post service medical evidence of record clearly 
demonstrates that she did not have symptoms or receive 
treatment for a back disorder until 2002, over twenty years 
after her discharge from service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of her low back condition).  
Specifically, a private treatment report, dated in October 
2002, noted a diagnosis of back strain.  A private treatment 
report, dated in April 2003, noted the veteran's "complaints 
of low back pain since a motor vehicle accident 1997 with 
radiation down the bilateral legs and weakness and 
numbness."  During a July 2007 VA examination of the spine, 
the veteran reported the onset of her low back pain in 1989 
while working as an inventory clerk.  More recent medical 
treatment reports have diagnosed the veteran with 
degenerative disc disease of the cervical, thoracic and 
lumbar spine.

The Board also finds that there is no medical evidence 
linking the veteran's current back disorder to her active 
duty service, or finding that this disability was either (a) 
proximately caused by or (b) proximately aggravated by her 
service-connected bilateral knee disorders.  

In January 2003, the veteran underwent a VA examination for 
joints.  The examination report noted that the VA examiner 
had reviewed the veteran's claims folder.  The report noted 
the veteran's complaints of back pain and numbness in her 
extremities.  Physical examination revealed that the 
veteran's gait was antalgic, and that her spine exhibited a 
limited range of motion.  X-ray examination of the spine, 
performed at that time, revealed no anomaly of significance.  
The report concluded with a diagnosis of limited motion of 
the lumbar spine, with no orthopedic abnormalities.  

In June 2003, a VA examination of the spine was conducted.  
The report noted the veteran's complaints of lower back pain.  
Physical examination of the spine revealed satisfactory 
muscle tone, with a limited range of motion.  X-ray 
examination of the lumbar spine revealed normal appearance 
without any disc disease.  The report concluded with a 
diagnosis of subjective complaint of low back pain.  The VA 
examiner further opined that it was not likely that the 
veteran's current back disorder was a complication of her 
service-connected bilateral knee disorders.

In July 2007, a second VA examination of the spine was 
conducted.  The VA examiner noted that the veteran's claims 
folders had been reviewed prior to the examination.  The 
report included a detailed history of the veteran's inservice 
and post service treatment for complaints of back pain.  The 
examination report indicated that the veteran reported the 
onset of her low back pain in 1989.  Specifically, she 
indicated that she was lifting as an inventory clerk when she 
developed back pain, which has progressively worsened.  
Physical examination revealed that the veteran's gait to be 
abnormal, with poor propulsion and an antalgic, waddling type 
gait.  The report concluded with a diagnosis of degenerative 
disc disease of the cervical, thoracic and lumbar spine.  The 
VA examiner further opined that this condition was not caused 
by or the end result of the veteran's military service.  In 
support of this opinion, the VA examiner noted that no bony 
injury of the spine was indicated during her military career.  
The VA examiner also opined that the veteran's current back 
disorder was not caused by or a result of her service-
connected bilateral knee disorders.  In support of this 
opinion, the VA examiner indicated that degenerative joint 
disease of the bilateral knees is not a well documented cause 
of degenerative disc disease of the lumbar, thoracic or 
cervical spine, and that the veteran's degenerative disc 
disease of the lumbar, thoracic or cervical spine "is most 
likely caused by or a result of age related changes."

Accordingly, there is no competent medical evidence that the 
veteran's current back disorder is related to her service or 
to her service-connected bilateral knee disorders.  38 C.F.R. 
§ 3.310.  The two VA medical opinions on this issue are 
negative, and there is no showing of competent evidence of 
record linking these two conditions.  

The only evidence portending that the veteran's current back 
disorder is related to her service, or is secondary to her 
service-connected bilateral knee disorders, comes from the 
veteran, personally.  As a layperson, the veteran simply does 
not have the necessary medical training and/or expertise to 
diagnose or determine the etiology of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, her 
allegations, alone, have no probative value without medical 
evidence substantiating them.  

Under these circumstances, the preponderance of the evidence 
is against the veteran's claim, in turn, meaning the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
  
B.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's SCHEDULE FOR RATING DISABILITIES (Rating 
Schedule), codified in 38 C.F.R. Part 4 (1998),, which is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  38 C.F.R. Part 4.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


Each of disability ratings currently assigned to the 
veteran's degenerative arthritis of the knees include 
consideration of Diagnostic Code 5010.  Diagnostic Code 5010 
directs that arthritis due to trauma, substantiated by x-ray 
evidence, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2008).  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of leg extension warrants a noncompensable rating 
if limited to 5 degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a maximum 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008); see also 38 C.F.R. § 4.71, Plate II (2008) 
(showing normal leg extension and flexion as between 0 
degrees and 140 degrees).

Diagnostic Code 5257, used in rating other impairments of the 
knee, provides for a 10 percent rating for slight recurrent 
subluxation or lateral stability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

The terms "slight," "moderate," and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, the VA must evaluate all the evidence to the end 
that its decisions are equitable and just.  38 C.F.R. § 4.6.

i.  Degenerative Arthritis of the Right Knee

Historically, the RO issued a rating decision in September 
1982 which granted service connection at a 10 percent 
disability rating for history of chondromalacia of the right 
knee with mild lateral collateral ligament laxity, effective 
from March 1982.  Pursuant to a June 1999 rating decision, 
the RO reduced the disability rating assigned to this 
condition from 10 percent to 0 percent, effective from 
November 1999.

In November 2002, the veteran filed her present claim seeking 
an increased disability rating for her right knee disorder.  
In January 2004, the RO granted an increased disability 
rating of 10 percent, effective from November 2002, for the 
veteran's service-connected right knee disorder, which it 
recharacterized as degenerative arthritis of the right knee, 
with history of chondromalacia of the right knee, and with 
history of mild collateral ligament laxity.

The RO has assigned the veteran's service-connected 
degenerative arthritis of the right knee a 10 percent 
disability rating pursuant to Diagnostic Code 5010.  

In this case, the objective medical evidence of record 
indicates that the veteran's degenerative arthritis of the 
right knee is not manifested by a compensable limitation of 
leg flexion or leg extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2008).  In making this 
determination, the Board has considered separate evaluations 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005) (holding that 
where a disability manifests both limitation of flexion and 
limitation of extension, VA is to provide two separate 
ratings under Diagnostic Codes 5260 and 5261).


On her most recent VA examination for joints, performed in 
July 2007, the report noted an active range of motion in the 
right knee consisting of extension to negative 10 degrees and 
flexion to 90 degrees.  After repetitive motion, the report 
noted a range of motion in the right knee consisting of 
extension to negative 20 degrees and flexion to 90 degrees, 
as well as symptoms of pain and weakness.  However, the VA 
examiner further indicated that the range of motion exhibited 
by the veteran appeared to be limited by effort, and that her 
symptoms were inconsistent with the demonstrably objective 
clinical and radiological findings.  The veteran's prior VA 
examination of the knees, performed in January 2003, noted an 
active range of motion in the right knee consisting of 
extension to 0 degrees and flexion to 120 degrees.  The 
examination report further noted that the veteran did not 
exhibit additional limitations due to pain, weakness, 
instability or stiffness.  The report also noted that the 
veteran estimated the range of motion in her right knee 
during flare ups of this condition, from 0 degrees extension 
to 100 degrees of flexion.  Similar ranges of motion were 
noted in the treatment records in evidence.  A July 2005 
treatment report noted an active range of motion in the right 
knee from 0 degrees extension to 110 degrees flexion.  These 
ranges of motion applied to Diagnostic Codes 5260 and 5261, 
used in rating a limitation of motion of the leg, results in 
a non-compensable disability rating.  Accordingly, a 
disability rating in excess of 10 percent for a right knee 
disorder under Diagnostic Code 5010 is not shown to be 
warranted at any time during the course of this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, right knee ankylosis, instability, and 
subluxations have not been shown by the evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257 (2008).  

The report of the veteran's July 2007 VA examination noted 
her complaints of the right knee giving out, and that she 
wears a brace on the right knee.  She also reported symptoms 
of instability, pain, stiffness, weakness, effusion, and 
daily episodes of dislocation or subluxation and locking 
episodes.  The examination report noted that the veteran had 
an antalgic gait with poor propulsion.  Physical examination 
of the right knee revealed effusion, crepitation, and 
meniscus abnormality.  There were no findings of locking, 
dislocation, or instability.  X-ray examination of the right 
knee revealed mild degenerative changes in the medial 
compartment.  The report concluded with a diagnosis of 
degenerative arthritis of the right knee.  The VA examiner 
further stated, "[i]t appears that the functional impairment 
due to the veteran's bilateral knee condition, including 
weakness, excess fatigability, incoordination, and pain are 
greatly influenced by the veteran's mental health and 
perception of surroundings."

The veteran's prior VA examination, performed in January 
2003, noted her complaints of pain, weakness, swelling, 
redness, and instability in her knees.  The report noted that 
she was currently employed as a cashier, and that she 
routinely uses a cane and crutches to ambulate.  Physical 
examination of the right knee revealed joint line pain and 
crepitus on McMurray's test, with no pivot shit or locking.  
The report also noted that Lachman's, anterior drawer and 
posterior drawer testing revealed 0 millimeters of movement.  
There was also 0 millimeter of movement on valgus stressors, 
and 2 millimeters of movement on varus stressor.

Because there was no objective evidence of instability of the 
right knee, a separate evaluation is not warranted for both 
arthritis and instability of the knee.  See VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997) (arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is based upon 
additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998) (if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59).  In 
addition, there is no evidence of impairment of the tibia or 
fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5263 (2008).  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
these alternative diagnostic codes.

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2008).  While the Board 
recognizes the veteran's complaints of right knee pain noted 
on physical examination, the functional loss exhibited by the 
veteran does not rise to the level of warranting a combined 
rating in excess of 20 percent.  38 C.F.R. 4.71a, Diagnostic 
Codes §§ 5260, 5261.  As noted above, the range of motion 
exhibited by the veteran's right knee throughout this time 
frame warrants a noncompensable disability rating under 
Diagnostic Codes 5260 and 5261.  Thus, the Board finds that 
there is no additional functional loss not contemplated in 
the currently assigned disability ratings and an increased 
evaluation on this basis is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, "the governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In this case, the schedular evaluation is 
not inadequate.  A disability rating in excess of 10 percent 
is provided for certain manifestations of a right knee 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Thun v. Peake, 
22 Vet. App. 111 (2008).  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required hospitalization and marked interference of 
employment due solely to her right knee disorder has not been 
shown.  Accordingly, the veteran was not prejudiced by the 
RO's failure to consider or failure to document its 
consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  Degenerative Arthritis of the Left Knee

In November 2002, the veteran filed her present claim seeking 
an increased disability rating for her left knee disorder.  
In January 2004, the RO denied an increased disability rating 
in excess of 20 percent for the veteran's service-connected 
degenerative arthritis of the left knee.

The RO has assigned the veteran's degenerative arthritis of 
the left knee a 20 percent disability rating pursuant to 
diagnostic codes 5010-5260.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  The 
additional code is shown after a hyphen.  

In this case, the objective medical evidence of record 
indicates that the veteran's left knee disorder is not 
manifested by a compensable limitation of leg extension or a 
disability rating in excess of 20 percent for leg flexion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2008).

On her most recent VA examination for joints, performed in 
July 2007, the report noted an active range of motion in the 
left knee consisting of extension to negative 20 degrees and 
flexion to 90 degrees.  After repetitive motion, the report 
noted a range of motion in the left knee consisting of 
extension to negative 30 degrees and flexion to 80 degrees.  
The report noted that there was objective evidence of pain 
and weakness following repetitive motion.  The VA examiner 
further indicated, however, that the range of motion 
exhibited by the veteran appeared to be limited by effort, 
and that her symptoms were inconsistent with the demonstrably 
objective clinical and radiological findings.  The veteran's 
prior VA examination of the knees, performed in January 2003, 
noted an active range of motion in the left knee consisting 
of extension to 0 degrees and flexion to 120 degrees.  The VA 
examiner noted that the veteran did not exhibit additional 
limitations due to pain, weakness, instability or stiffness.  
The report also noted that the veteran estimated the range of 
motion in her left knee during flare ups of this condition, 
from 0 degrees extension to 100 degrees of flexion.  Applying 
these ranges of motion to Diagnostic Codes 5260 and 5261, 
used in rating a limitation of motion of the leg, results in 
non-compensable disability ratings.  See VAOPGCPREC 9-04, 69 
Fed. Reg. 59990 (2005) (holding that where a disability 
manifests both limitation of flexion and limitation of 
extension, VA is to provide two separate ratings under 
Diagnostic Codes 5260 and 5261).  Accordingly, a disability 
rating in excess of 20 percent for a left knee disorder under 
Diagnostic Codes 5010, 5260 is not shown to be warranted at 
any time during the course of this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, left knee ankylosis, instability, and 
subluxations have not been shown by the evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257 (2008).  

The report of the veteran's July 2007 VA examination noted 
the veteran's complaints of her left knee giving out, and 
that she wears a brace on the left knee and uses a cane 
intermittently, but frequently.  She also reported symptoms 
of instability, pain, stiffness, weakness, effusion, and 
daily episodes of dislocation or subluxation and locking 
episodes.  Physical examination revealed an antalgic gait 
with poor propulsion.  Physical examination of the left knee 
revealed crepitus, effusion, tenderness, painful movement, 
and meniscus abnormality.  There were no findings of locking, 
dislocation, or instability.  X-ray examination of the left 
knee revealed a severe form of degenerative changes involving 
predominantly the medial compartment.  The report concluded 
with a diagnosis of degenerative arthritis of the left knee.  
The VA examiner further noted that the veteran's symptoms 
were inconsistent with the demonstrably objective clinical 
and radiological findings.  The VA examiner further stated, 
"[i]t appears that the functional impairment due to the 
veteran's bilateral knee condition, including weakness, 
excess fatigability, incoordination, and pain are greatly 
influenced by the veteran's mental health and perception of 
surroundings."

The veteran's prior VA examination for joints, performed in 
January 2003, noted her complaints of pain, weakness, 
swelling, redness, and instability in her knees.  The report 
noted that she was currently employed as a cashier, and that 
she routinely uses a cane and crutches to ambulate.  Physical 
examination of the left knee revealed joint line pain and 
crepitus on McMurray's test, with no pivot shit or locking.  
The report also noted that Lachman's, anterior drawer and 
posterior drawer testing revealed 0 millimeters of movement.  
There was also 0 millimeter of movement on valgus stressors, 
and 2 millimeters of movement on varus stressor.

Because there was no objective evidence of instability of the 
left knee, a separate evaluation is not warranted for both 
arthritis and instability of the knee.  See VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997) (arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is based upon 
additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998) (if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59).  In 
addition, there is no evidence of impairment of the tibia or 
fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5263 (2008).  Accordingly, an 
evaluation in excess of 20 percent is not warranted under 
these alternative diagnostic codes.

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2008).  While the Board 
recognizes the veteran's complaints of left knee pain, the 
veteran's level of functional limitation does not rise to the 
level of warranting a rating in excess of 20 percent.  38 
C.F.R. 4.71a, Diagnostic Codes §§ 5260, 5261.  As noted 
above, the range of motion exhibited by the veteran's left 
knee throughout this time frame warrants a noncompensable 
rating under both Diagnostic Code 5260 and 5261.  Thus, the 
Board finds that there is no additional functional loss not 
contemplated in the currently assigned disability ratings and 
an increased evaluation on this basis is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, "the governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In this case, the schedular evaluation is 
not inadequate.  A disability rating in excess of 20 percent 
is provided for certain manifestations of a left knee 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Thun v. Peake, 
22 Vet. App. 111 (2008).  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required hospitalization and marked interference of 
employment due solely to her left knee disorder has not been 
shown.  Accordingly, the veteran was not prejudiced by the 
RO's failure to consider or failure to document its 
consideration of this section.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	ORDER

Service connection for a back disorder, including secondary 
to bilateral service-connected knee disorders, is denied.

An increased disability rating for degenerative arthritis of 
the right knee is denied.

An increased disability rating for degenerative arthritis of 
the left knee is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


